Title: To Thomas Jefferson from Robert Patterson, 18 June 1803
From: Patterson, Robert
To: Jefferson, Thomas


          
            Sir
                     
            Philada. June 18th. 1803—
          
          I recommended to Capt. Lewis, the use of a statistical Table, in which to set down his Astronomical observations, in the course of his intended expedition; as an expedient that would save a great deal of time, and be productive of many other obvious advantages. I had proposed to draw him out a sketch of such a table, but an unusual hurry of business prevented me, while he was in the city—I have now, however, fulfilled my promise—and transmit the inclosed for his inspection.
          I have sent it under cover to you, Sir, lest Capt. Lewis may have proceeded on his tour; in which case, if you shall judge it worth his notice, you will have the trouble of forwarding it to him—
          I am Sir with the highest respect & esteem—Your Obed. Servt.—
          
            R. Patterson
          
        